This petition in error with transcript attached was filed April 12, 1934, to review a decision of the Court of Tax Review.
On the 2d day of October, 1934, there was filed on behalf of all of the parties to the proceedings a stipulation in which it is agreed that pending this action an opinion of this court in the case of Atchison, T. 
S. F. Ry. Co. v. Excise Board of Washington County, 168 Okla. 619,35 P.2d 274, opinion filed June 28, 1934, determined all of the issues involved in these proceedings.
The stipulation sets out in what respect it is agreed that the judgment be reversed and in what respects affirmed as follows:
"As to assignment of error No. 2, involving Item III of the Protest involving the crippled children fund of Pittsburg County, the judgment of the trial court should be affirmed following the decision of said court in the case of Chicago, Rock Island  Pacific Railway Co. v. Excise Board of Stephens County, 168 Okla. 519, 34 P.2d 274, opinion filed June 29, 1934.
"As to assignment of error No. 3, involving Item V of the Protest involving the farm and home demonstrator fund of Pittsburg County the judgment of the trial court should be affirmed following the decision of the Supreme Court in the case of Chicago, Rock Island  Pacific Railway Co. v. Excise Board of Stephens County, 168 Okla. 519, 34 P.2d 274, opinion filed June 29, 1934.
"As to assignments of error Numbered 4 to 20, inclusive involving the general fund of the respective School Districts mentioned in said assignment of error, it is stipulated and agreed that the judgment of the trial court should be reversed and the trial court *Page 182 
directed to render judgment sustaining said Items of Protest, and each of them, the questions of law involved in these assignments of error having been fully settled and determined by this court in School District No. 33, Choctaw County, Oklahoma v. A. W. Trice et al., 168 Okla. 344,32 P.2d 906, opinion filed February 16, 1934, and petition for rehearing having been later denied and said opinion having become final."
The proceedings are therefore reversed and remanded, with directions to the Court of Tax Review to enter judgment in accordance with said stipulation.